USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
DOC#:
UNITED STATES DISTRICT COURT DATE FILED: /4-/2-/7
SOUTHERN DISTRICT OF NEW YORK
x
DEMETRIUS PROCTOR, :
Plaintiff,
: 1:15-cv-03766 (ALC)
-against- :
: ORDER
TRAVIS MCCOY, ET AL., :
Defendants. :
xX

 

ANDREW L. CARTER, JR., District Judge:
The Court is in receipt of Plaintiff's letter dated November 22, 2019, requesting a time
extension. ECF No. 54. Defendants have not objected to this request. Plaintiffs request is hereby

GRANTED. Accordingly, the parties are ORDERED to adhere to the following briefing:

Opposition to Motion to Dismiss: January 20, 2020
Reply to Opposition: February 3, 2020
SO ORDERED.

Dated: December 12, 2019

New York, New York adie / (Lae ) —~

ANDREW L. CARTER, JR.
United States District Judge

 

 
